DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  

As per the abstract, this application is disclosing a vehicle seat with an actuator, when activated the actuator , having end members connected by a shape memory material connecting member, cause a portion of the seat to morph into an activated configuration. 

After the Final Office Action, and Examiner Interview; applicant filed an RCE with amended independent claims 1, 7 & 15 to add “An actuator comprising: a first end member; a second end member structured to be movable in directions toward and away from the first end member...”.

Further prosecution of the claim elements revealed that some of the citations may not have been disclosed by any prior art as a whole. There are some prior art which provides “a vehicle seat”, with addressing some of the claimed limitations, however, fail to teach or render obvious ALL claim elements, either alone or in combination with other prior art of record; in regard to the independent claims 1, 7 & 15 and dependent claims 2-6, 8-14, 16-27 limitations. 

Applicant’s arguments, see Applicant Arguments/Remarks pages 11-13, filed on 11/24/2021, with respect to claims 1-26 with claims 1, 7 & 15 being in independent form, 

Some of the closest prior art found on search which all are fail to disclose above limitations;

Browne; Alan L. et al.	US 20070246285 A1	Active material based conformable and reconfigurable seats
Remarks: Discloses a seat assembly with an active material for reshaping and/or reconfiguring the seat in operative communication with a seat surface.
However, fails to disclose the claim elements at step 1-2 above.

Rajasingham; Arjuna Indraeswaran	US 20100282902 A1	VEHICLE OCCUPANT SUPPORT
Remarks: Discloses a Vehicle occupant support for enhanced comfort and utility in a vehicle with arrangements for crash load protection of occupants. 
However, fails to disclose the claim elements at step 1-2 above.

Vos; Roelof et al.	US 20110038727 A1	METHOD AND APPARATUS FOR PRESSURE ADAPTIVE MORPHING STRUCTURE,
Remarks: Discloses adaptive morphing of aero-structures and other structures. 
However, fails to disclose the claim elements at step 1-2 above.

KORNBLUH; Roy D. et al.	US 20120181896 A1	MECHANICAL META-MATERIALS
Remarks: Discloses a composite meta-material having a controllable mechanical property that may be altered after fabrication and during usage.... 
However, fails to disclose the claim elements at step 1-2 above.


The Examiner reasoning based on this specific claim limitation clearly present in the allowed claims which is neither taught nor suggested by the prior art as a whole, either alone or in combination.


As a result, claims 1-27 are allowed.
Claims 1, 7 & 15 are allowed independent claims.
Claims 2-6, 22-25 & 27 are allowed due to dependencies to the allowed claim 1.
Claims 8-14 & 21 are allowed due to dependencies to the allowed claim 7.
Claims 16-20 & 26 are allowed due to dependencies to the allowed claim 15.


Invention Drawings: 

    PNG
    media_image1.png
    323
    710
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    345
    679
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    442
    713
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    452
    468
    media_image4.png
    Greyscale

          

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665